Citation Nr: 1638978	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  07-36 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a migraine headache disability.

2.  Entitlement to a total disability evaluation based on individual unemployability, due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Theophilus Griffin, Counsel




INTRODUCTION

The Veteran had active service from October 1986 to November 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 decision of the Louisville, Kentucky, Regional Office.  

In a December 2010 decision, the Board in pertinent part initially denied the merits of the Veteran's service connection claim for migraine headaches and for TDIU rating.  The Veteran appealed the decision, as to these enumerated matters, to the U.S. Court of Appeals for Veterans Claims (Court).  In an October 2011 Order, the Court granted the parties' Joint Motion, vacating and remanded the Board's determination as to the migraine headaches disability claim and the TDIU rating claim.  

In April 2012, the Board remanded the respective issues for further development, consistent with the October 2011 Order of the Court.  The appeal has now been returned to the Board for further appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The October 2012 VA examination documents the Veteran's competent account of headache symptomatology and of the manifestations within his personal observation associated with the treatment of his service-connected low back disability, including headaches.  The Veteran provided similar account when obtaining VA treatment, in May 2010.  However, the October 2012 VA examination opinion and January 2013 supplemental VA examination opinion do not reflect adequate consideration of all the competent lay evidence of record, relying largely, if not entirely, on medical evidence or the lack thereof.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  As such, the respective opinions do not provide a basis to evaluate the migraine headache disability claim, requiring the Board to remand the appeal to obtain an adequate opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The TDIU claim and the migraine headache disability claim are inextricably intertwined claims and must be considered together, as adjudication of the migraine headache disability claim may impact the TIDU claim.  Thus, a decision by the Board on the Veteran's TDIU claim, at this juncture, is premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds 132 S. Ct. 75 (U.S. Oct. 3, 2011); Vargas-Gonzales v. West, 12 Vet. App. 321, 328 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to identify all sources of private migraine headache treatment, hospitalization or evaluation, since December 2014.  Then, undertake all necessary efforts to obtain any identified private treatment records.  Also, obtain all outstanding VA migraine headache treatment or hospitalization records, dated from February 2016 to the present.  Any negative response(s) must be in writing and associated with the claims folder.  All efforts to obtain the records should be documented.

2.  Then, afford the Veteran a VA medical examination addressing his service connection claim for a migraine headache disability.  The examiner must review the claims file and provide the following information:

A) Identify all headache pathology present, if any.  

B) With each condition identified, and with full consideration of the Veteran's reported history, please provide an opinion as to whether such diagnosis at least as likely as not (a 50 percent or greater probability):

(i) had its onset in service or within one year of separation;  

(ii)  is etiologically related to service, including a head trauma reported on the Veteran's reported in-service history of head trauma on an October 1988 Report of Medical History;  

(iii) was caused by service-connected disabilities (listed in a February 2015 rating decision), including the medications utilized to manage such disabilities; and 

(iv) was aggravated by service-connected disabilities including the medications utilized to manage such disabilities.

Then, the examiner must specifically state whether it is at least as likely as not that, without taking into account his age, the Veteran has been precluded from obtaining or maintaining gainful employment (consistent with his education and occupational experience) due to the impairment caused by his service-connected disabilities. 

All opinions must be supported by a detailed rationale in a typewritten report.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims, including the TDIU claim, should be readjudicated based on the entirety of the evidence of record.  If any claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case, and the appeal returned for appellate review.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


Department of Veterans Affairs


